Citation Nr: 0942405	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 40 percent for 
spondylolisthesis of the lumbar spine, status post-lumbar 
spine surgery, with right radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1954 to January 
1958 and June 1958 to January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran now resides in Alabama, 
so the matter is now handled by the RO in Montgomery, 
Alabama.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserted in a statement in support of his claim, 
received in June 2009, that he wants to testify before a 
Veterans Law Judge via a videoconference at the regional 
office in Alabama.  Under 38 C.F.R. § 20.703, a Veteran can 
request a hearing before the Board of Veterans' Appeals at a 
Department of Veterans Affairs field facility when submitting 
the substantive appeal (VA Form 9) or anytime thereafter.

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2009).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing at 
the RO via videoconference before a 
Veterans Law Judge at the earliest 
opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2009) and 38 
C.F.R. § 20.704 (2009).

After the hearing is conducted, or in 
the event the Veteran withdraws his 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


